16-2842
     Wright et al. v. Green Tree Servicing LLC

                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
     RULINGS  BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
     ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
     OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   3rd day of April, two thousand seventeen.
 5
 6   PRESENT: DENNIS JACOBS,
 7            ROBERT D. SACK,
 8                          Circuit Judges,
 9            PAUL A. ENGELMAYER,
10                          District Judge.*
11   - - - - - - - - - - - - - - - - - - - -X
12
13   WESTON WRIGHT, CARLENE WRIGHT,
14            Plaintiffs-Appellants,
15
16                -v.-                                           16-2842
17
18   GREEN TREE SERVICING LLC,
19            Defendant-Appellee,
20
21   HOUSEHOLD FINANCE REALTY CORPORATION OF
22   NEW YORK,
23             Defendant.
24
25   - - - - - - - - - - - - - - - - - - - -X
     *
       Judge Paul A. Engelmayer, United States District Judge for the
     Southern District of New York, sitting by designation.

                                                1
 1   FOR APPELLANTS:              DANIEL A. EDELMAN, Tiffany N.
 2                                Hardy; Edelman, Combs, Latturner &
 3                                Goodwin, LLC, Chicago, IL.
 4
 5                                Philip D. Stern, Andrew T.
 6                                Thomasson; Stern Thomasson LLP,
 7                                Springfield, NJ.
 8
 9   FOR APPELLEES:                MARTIN C. BRYCE, JR., Justin
10                                 Angelo; Ballard Spahr LLP,
11                                 Philadelphia, PA & New York, NY.
12
13        Appeal from a judgment of the United States District Court
14   for the Southern District of New York (Carter, J.).
15
16        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND
17   DECREED that the judgment of the district court be AFFIRMED.
18
19        Carlene and Weston Wright appeal from the judgment of the
20   United States District Court for the Southern District of New
21   York (Carter, J.), dismissing their complaint pursuant to Rule
22   12(b)(6) of the Federal Rules of Civil Procedure. We review that
23   dismissal de novo, accepting all factual allegations in the
24   complaint as true and drawing all reasonable inferences in the
25   plaintiffs’ favor. Chambers v. Time Warner, Inc., 282 F.3d 147,
26   152 (2d Cir. 2002). We assume the parties’ familiarity with the
27   underlying facts, the procedural history, and the issues
28   presented for review.

29        Defendant Green Tree Servicing LLC (“Green Tree”) owns and
30   services a mortgage loan on the Wrights’ home. The Wrights
31   allege that, when Green Tree acquired the loan from another
32   entity, Green Tree’s notice to the Wrights was deficient under
33   the Truth in Lending Act (“TILA”), 15 U.S.C. § 1604, et seq.
34   The district court held that the notice was sufficient.

35        The notice was sent by mail, dated June 11, 2014. J.A. 53.
36   The subject line at the top of the notice identifies the loan
37   in question by property address and by a new loan number that
38   the Wrights had not seen before. It says: “On 5/16/2014, the
39   creditor that is the owner of [the] above-referenced loan changed
40   from” the Wrights’ old creditor to Green Tree. Id. It adds that

                                    2
 1   the terms of the mortgage documents are unchanged, that any
 2   recording of the assignment of the mortgage would occur in the
 3   county where the mortgage was originally recorded, and that Green
 4   Tree is also the new servicer of the loan. Id. Contact
 5   information and hours of operation are provided. Id.

 6        TILA requires that: “not later than 30 days after the date
 7   on which a mortgage loan is sold or otherwise transferred or
 8   assigned to a third party, the creditor that is the new owner
 9   or assignee of the debt shall notify the borrower in writing
10   of such transfer, including—(A) the identity, address, telephone
11   number of the new creditor; (B) the date of transfer; (C) how
12   to reach an agent or party having authority to act on behalf
13   of the new creditor; (D) the location of the place where transfer
14   of ownership of the debt is recorded; and (E) any other relevant
15   information regarding the new creditor.” 15 U.S.C. § 1641(g).
16   The notice in question appears on its face to satisfy these
17   requirements, and the Wrights do not directly argue otherwise.

18        The statute, however, is implemented by a regulation (known
19   as Regulation Z) that contains some particulars: in relevant
20   part, that “[t]he disclosures required by this section shall
21   identify the loan that was sold, assigned or otherwise
22   transferred, and state” four enumerated pieces of information
23   that are largely restatements (with some additional details)
24   of the statutory requirements quoted above. 12 C.F.R.
25   § 226.39(d). The Wrights argue that the notice is defective not
26   because it fails to include any of the enumerated items, but
27   because it insufficiently “identif[ies] the loan.”

28        The notice specifies the loan by a loan number and by the
29   property address. J.A. 53. The loan number did not identify
30   the loan for the Wrights, because it was a new number (assigned
31   by Green Tree) that was previously unknown to them, rather than
32   any number used by the prior creditor or servicer. And the
33   Wrights argue that the property address, too, was insufficient
34   identification, because there were two mortgages on the
35   property, and the notice does not specify which one Green Tree
36   acquired. They argue that Green Tree was required under TILA
37   to provide notice specifically identifying the loan, and because
38   the identification in the notice was ambiguous as between two
39   loans, Green Tree is liable to them for violating the statute.

                                    3
 1        We disagree. The § 1641(g) disclosure requirement concerns
 2   the disclosure of information about the new creditor. The need
 3   to identify the particular debt acquired by the new creditor
 4   is implicit in the statute and is made explicit in the
 5   implementing regulation; but the substance and context of the
 6   disclosures is the information enumerated in items (A) through
 7   (E) of the statute and (1) through (4) of the regulation. The
 8   interpretation of the regulation, promulgated by the Consumer
 9   Finance Protection Bureau, provides that the disclosure “must
10   identify the loan that was acquired or transferred,” but the
11   creditor “has flexibility in determining what information to
12   provide for this purpose and may use any information that would
13   reasonably inform a consumer which loan was acquired or
14   transferred.” 12 C.F.R. § 1026.39(d), Supp. I.

15        The notice sent by Green Tree does not include additional
16   identifying information that would distinguish the mortgage loan
17   it had acquired from other mortgages on the same property. But
18   the notice included the enumerated disclosures that the statute
19   and regulation require, and it identified the loan sufficiently
20   to “reasonably inform” the consumer which debt was the subject
21   of those disclosures.

22        Accordingly, and finding no merit in appellant’s other
23   arguments, we hereby AFFIRM the judgment of the district court.

24                                FOR THE COURT:
25                                CATHERINE O’HAGAN WOLFE, CLERK




                                    4